Citation Nr: 0113225	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  93-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to the restoration of a 10 percent disability 
rating for hypertension effective August 1, 1991.

2.  Entitlement to a compensable disability rating for 
hypertension from August 1, 1991, to August 16, 1996.

3.  Entitlement to a current disability rating in excess of 
10 percent for hypertension. 

4.  Entitlement to a disability rating in excess of 
10 percent for scleroderma.

5.  Entitlement to an effective date prior to June 27, 1996, 
for the grant of a permanent and total disability rating for 
non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to October 
1972.

In a December 1990 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) proposed reducing the 
disability rating then in effect for hypertension from 10 to 
zero percent, and denied entitlement to a rating in excess of 
10 percent for scleroderma.  In an April 1991 rating decision 
the RO reduced the rating for hypertension from 10 to zero 
percent effective August 1, 1991.  The veteran expressed 
disagreement with the rating reduction for hypertension and 
the denial of an increased rating for scleroderma in a 
statement received at the RO in July 1991, which constitutes 
a notice of disagreement with the December 1990 and April 
1991 decisions.  Gallegos v. Gober, 14 Vet. App. 50 (2000); 
38 C.F.R. § 20.201 (2000).  The RO provided him a statement 
of the case pertaining to the ratings assigned for 
hypertension and scleroderma in March 1992, and the veteran 
provided testimony at a hearing before the RO on those issues 
in April 1992.  The Board of Veterans' Appeals (Board) 
accepts the veteran's April 1992 hearing testimony in lieu of 
a substantive appeal, and finds that the veteran has 
perfected an appeal of the April 1991 rating reduction for 
hypertension and the December 1990 denial of an increased 
rating for scleroderma.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996); 38 C.F.R. § 20.202 (2000).

In a March 1998 rating decision the RO denied entitlement to 
a total disability rating based on individual unemployability 
do to service connected disabilties and informed the veteran 
of the regulation upon which the decision was based.  
However, he did not file a notice of disagreement or 
substantive appeal in regard to that issue.  

The veteran's appeal was previously before the Board in 
November 1995 and September 1998, at which times the Board 
remanded the case to the RO for additional development.  
While the appeal was pending at the RO, in the March 1998 
rating decision the RO denied entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes.  The veteran perfected an appeal of that decision, 
and in a January 1999 rating decision the RO granted 
entitlement to such a rating effective June 27, 1996.  
However, the veteran has perfected an appeal of the effective 
date assigned for the permanent and total rating, and that 
issue is currently before the Board.  

In an April 2000 rating decision the RO increased the 
disability rating for hypertension from zero to 10 percent 
effective August 16, 1996.  The veteran has not withdrawn his 
appeal of the assigned rating, and is presumed to be seeking 
the maximum rating available.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds, therefore, that the issue 
of entitlement to an increased rating for hypertension is 
within the Board's purview.  Because the RO did not establish 
an August 1991 effective date for the 10 percent rating, the 
Board also finds that the issues of entitlement to 
restoration of the 10 percent rating effective August 1, 
1991, and a compensable rating from August 1991 to August 
1996 remain in contention.

In the statement received at the RO in July 1991 the veteran 
claimed to have a back disorder that is due to scleroderma.  
The issue of entitlement to secondary service connection for 
a back disorder has not been addressed by the RO, and is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him multiple VA 
medical examinations in order to assist him in substantiating 
his claim for VA compensation benefits. 

2.  As of August 1, 1991, the service-connected hypertension 
was manifested by diastolic blood pressure readings that were 
predominantly less than 100, and continuous medication was 
not required to control the disorder.

3.  As of June 23, 1994, medication was required to control 
the service-connected hypertension, with a prior history of 
diastolic blood pressure readings that were predominantly 100 
or more over a limited period.

4.  Neither the original nor the revised version of the 
rating criteria applicable to hypertension is more favorable 
to the veteran.

5.  Hypertension is manifested by diastolic blood pressure 
readings that are predominantly less than 110 and systolic 
readings that are predominantly less than 200, with no 
documented symptoms.

6.  Scleroderma is localized and manifested by a moderately 
disfiguring lesion on the left side of the forehead, 
extending into the scalp.

7.  The veteran became permanently and totally disabled in 
June 1994 and his VA hospitalization on June 23, 1994, 
constitutes an informal claim for non-service connected 
pension benefits.






CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hypertension were not met from August 1, 1991, to June 23, 
1994, but the criteria for a 10 percent rating were met 
effective June 23, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1991), 38 C.F.R. §§ 4.1, 4.3, 
4.31 (2000).

2.  The criteria for a disability rating in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1991), 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.31, 4.104, Diagnostic Code 7101 (2000).

3.  The criteria for a disability rating in excess of 
10 percent for scleroderma are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.118, 
Diagnostic Code 7800 (2000).

3.  The criteria for an effective date of June 23, 1994, but 
not earlier, for the assignment of the permanent and total 
disability rating for non-service connected pension purposes 
are met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

The veteran's service medical records show that mild, labile 
hypertension was diagnosed in 1971.  In October 1972 the 
localized loss of hair on the left side of his forehead and 
scalp, with underlying tissue loss, was assessed as typical 
linear scleroderma (scleroderma en coupe de sabre), described 
as a condition of unknown etiology that could be progressive.  
The treating physician found the disorder to be stable, with 
no treatment indicated.

A VA examination in March 1974 revealed a bone deformity on 
the left side of the forehead extending from the eyebrow into 
the parietal junction of the skull bones at the midline, with 
alopecia.  An X-ray study of the skull was normal, and the 
examiner diagnosed the abnormality as localized scleroderma, 
or "en coupe de sabre."  The veteran's blood pressure at that 
time was 114/70.  In an April 1974 rating decision the RO 
granted service connection for scleroderma of the left 
forehead and assigned a 10 percent rating, and granted 
service connection for hypertension and assigned a zero 
percent rating. 

VA treatment records indicate that in October 1976 the 
veteran reported having various symptoms, and that he had 
read everything he could find on the subject of scleroderma.  
The treating physician found that the lesion on his forehead 
was a localized form of scleroderma, or "coupe de sabre," and 
that there was no systemic involvement.  The physician 
determined that the veteran's complaints were due to tension.  

He continued to complain of a number of various physical 
problems, for which an organic cause could not be found.  
Since September 1976 he had sought an increased rating on 
multiple occasions based on his contention that all of his 
various medical problems and complaints were due to 
scleroderma.  He underwent a psychological evaluation in 
December 1977 that resulted in a diagnosis of 
hypochondriasis.

During a December 1988 VA examination the veteran reported 
having hypertension off and on since his separation from 
service, but denied taking any medication for the disorder.  
He complained of an occasional left frontal headache, and 
denied having any scleroderma lesions other than the one on 
the left side of the forehead.  His blood pressure was 
132/102 in the right arm and 132/100 in the left arm while 
sitting, and 134/96 in the right arm while recumbent.  The 
examiner described a depression deformity in a vertical band 
on the left frontal area of the head extending from the 
eyebrow to the scalp in the anterior and medial aspect of the 
left parietal skull bone, with alopecia, resembling a scar 
wound or "coupe de sabre."  He characterized the deformity as 
somewhat disfiguring, circumscribed scleroderma.  He also 
provided a color photograph of the front and top of the head.

In a January 1990 decision the Board increased the rating for 
hypertension from zero to 10 percent based on evidence of 
blood pressure readings in March 1987 of 140/102, in April 
1987 of 150/108, and in December 1988 of 132/102 and 132/100.  
The Board found that these readings were indicative of the 
diastolic pressure being predominantly 100 or more.  The 
Board also denied entitlement to a rating in excess of 
10 percent for scleroderma.  The RO implemented the Board's 
decision in a March 1990 rating decision, making the 
10 percent rating effective in April 1987.

The veteran claimed entitlement to increased ratings for 
hypertension and scleroderma in September 1990.  A review of 
VA outpatient treatment records beginning in August 1989 
discloses blood pressure readings as follows:

	Date							Blood Pressure
	August 30, 1989					130/100
	February 20, 1990					124/96
	March 8, 1990					120/84
	June 5, 1990						134/80
	August 1, 1990					116/88
	January 15, 1991					128/90
	March 13, 1991					110/70
	September 18, 1991					154/88
	November 29, 1991					153/91
	August 4, 1993					126/83
	August 20, 1993					139/81
	October 28, 1994					150/94
	March 7, 1995					136/73
	March 15, 1995					139/84
	June 14, 1995					131/92
	July 17, 1995						178/106
	August 6, 1995					171/109
	November 1, 1995					147/80
	December 6, 1995					178/108
	December 13, 1995					130/85
	March 4, 1996					160/91

The veteran presented evidence showing that his employment 
was terminated in January 1990 because he was unable to 
perform the duties of his position due to medical 
restrictions.  The evidence does not indicate the cause of 
the medical restrictions.

During an April 1990 VA neurology evaluation the veteran 
complained of chronic pain in the right side of the thorax of 
three years in duration.  He had undergone extensive testing, 
all of which was negative, and had received multiple types of 
treatment, none of which was successful in alleviating the 
pain.  He reported having lost his employment in January 1990 
due to the thoracic pain.  Following an examination the 
neurologist provided a diagnosis of a history of scleroderma, 
based on the veteran's report.  The physician found no 
evidence of cutaneous manifestations of the disorder, but 
stated that scleroderma could be the cause of the veteran's 
gastrointestinal complaints.  The veteran was then referred 
to the rheumatology clinic for follow-up.

The veteran underwent an additional psychological evaluation 
in April 1990, the results of which were indicative of an 
individual whose subjective experience of pain was 
exacerbated by psychological factors.  He also endorsed items 
reflecting a broad range of psychopathological symptoms, 
including depression, anxiety, paranoia, and disturbed 
thinking.  A psychological evaluation in August 1990 resulted 
in a diagnosis of a somatoform pain disorder.

In June 1990 the veteran's complaints of deep, mid-chest pain 
were attributed possibly to scleroderma or reflux.  The 
veteran was subsequently evaluated by a rheumatologist, who 
found no evidence of a rheumatologic disease.

Based on a review of the VA outpatient treatment records for 
July 1988 to August 1990, the RO determined that the 
diastolic blood pressure readings were not predominantly 100 
or higher, and that the veteran was not on medication to 
control his blood pressure.  Thus, the RO proposed a 
reduction in the rating and subsequently, in the April 1991 
rating decision, the RO reduced the rating for hypertension 
from 10 to zero percent effective August 1, 1991.

A February 1991 VA treatment record indicates that 
examination and an upper gastrointestinal X-ray study had 
shown that the veteran's complaints of difficulty swallowing 
were due to reflux disease.  A rheumatology evaluation in 
February 1991 resulted in a diagnosis of scleroderma (coupe 
de sabre) on the side of the face.  The rheumatologist made 
no reference to any systemic involvement.

In an April 1991 letter to his Congressional representative 
the veteran denied having received any treatment for 
hypertension, and stated that his blood pressure readings 
were normal when he was seen at the VA medical center (MC).  
He asserted that regardless of the readings, his blood 
pressure was high because he experienced nosebleeds.  He 
denied having been given the diagnosis of hypertension.

The veteran submitted documents from the Social Security 
Administration (SSA) showing that an Administrative Law Judge 
(ALJ) of that agency found that he met the regulatory 
requirements for entitlement to disability benefits.  The 
ALJ's decision indicates that the veteran alleged disability 
due to scleroderma, high blood pressure, chronic pain 
syndrome, and a nervous condition.  During a January 1991 
hearing the ALJ heard testimony from the veteran, a medical 
expert, and a vocational expert.  He found that all of the 
veteran's impairments, including scleroderma, which he 
described as a connective tissue disease; hypertension; 
chronic pain syndrome; and a nervous condition, interfered 
with his ability to engage in work-related activities.  He 
found that the regulatory requirements for a finding of 
disability were met due to chronic pain syndrome, which he 
described as a somatoform psychiatric disorder manifested by 
physical symptoms with no organic cause, the persistence of a 
non-organic disturbance of the use of a limb or sensations, 
and an unrealistic interpretation of physical findings or 
sensations associated with the pre-occupation or belief that 
the individual has a serious disease or injury.  That 
determination was based on review of the medical evidence and 
testimony provided by the medical expert.

The list of exhibits included with the SSA documents shows 
that the medical evidence relied on by the ALJ in making the 
determination consisted of a report from Kelly Air Force Base 
dated in May 1987; the veteran's VA treatment records from 
February to June 1990; a medical report dated in May 1990 by 
F. Goldner, M.D.; a list of the veteran's medications; and 
reports from the United States Navy dated in October 1972 and 
undated.  As noted above, the ALJ also heard testimony from a 
medical expert and a vocational expert, which is not 
otherwise documented in the records.

In a July 1991 statement the veteran asserted that 
scleroderma was a systemic connective tissue disease, and he 
requested that all of the manifestations of the disorder be 
rated.

A September 1991 VA treatment record indicates that localized 
scleroderma was rarely associated with any systemic 
involvement, and that the only possible symptoms reported by 
the veteran that could be due to scleroderma were 
gastroesophageal reflux and arthralgia.  He was again 
referred for a rheumatology evaluation, but failed to appear 
for the appointment.

In conjunction with his appeal the RO afforded the veteran a 
VA medical examination in October 1991.  Examination at that 
time revealed a 12 centimeter area just above the left 
eyebrow, extending toward the center of the scalp, with a 
maximum width of six to eight centimeters.  There was 
virtually no hair growing in the area of the lesion, but the 
examiner elicited no tenderness to palpation.  The veteran's 
blood pressure was 128/92 while sitting, 138/90 when 
recumbent, and 136/100 when standing.  The examiner noted 
that the veteran had never been treated with medication for 
the hypertension.  The remainder of the examination was 
normal.  The examiner provided diagnoses of scleroderma of 
the left forehead, with symptoms as described, and borderline 
hypertension.

In a January 1992 statement the veteran asserted that his 
hypertension should not have been reduced in April 1991 
because it had not improved, and that his scleroderma had 
worsened to the point that he was totally and permanently 
disabled.  He stated that he had been unemployed for over two 
years, which he attributed to his service-connected 
disability.  He also submitted a claim for non-service 
connected pension benefits in January 1992.

During an April 1992 hearing the veteran testified that his 
blood pressure went up and down, and that he experienced 
dizzy spells and nosebleeds (which he attributed to high 
blood pressure), but that his blood pressure was normal when 
he went to the hospital to have it checked.  He denied having 
received any medication for hypertension, but reported having 
been told to maintain a salt-free diet.  He stated that the 
area affected by scleroderma had gotten larger, and that 
people made fun of him because of it.  He also stated that 
the area became painful if rubbed, and that he got headaches.  
He claimed to have lost his employment of 18 years due to 
scleroderma, but stated that he had been denied disability 
retirement benefits.

In April 1992 the veteran submitted the report of the May 
1990 medical examination by F. Goldner, M.D., that was 
conducted in conjunction with his claim for Social Security 
disability benefits.  The report indicates that the veteran 
claimed to be disabled due to abdominal pain, high blood 
pressure, and scleroderma.  He stated that abdominal pain was 
his most serious problem.  He denied taking any medication 
for hypertension, and the physician described the veteran's 
blood pressure as normal, being 128/88 on the right and 
130/90 on the left.  The physician found that the veteran had 
a localized form of scleroderma, with no evidence of systemic 
involvement, although the veteran reported undergoing tests 
to evaluate any systemic affects.  The medical examination 
revealed no abnormalities.  The physician found no evidence 
of systemic hypertension, and stated that the localized 
scleroderma should have no health implications other than its 
cosmetic effect.

In conjunction with the veteran's January 1992 claim for 
pension benefits, the RO provided the veteran multiple VA 
medical and psychiatric examinations in July 1992.  During 
the cardiovascular examination he again denied receiving any 
medication for hypertension, although he complained of 
occasional headaches, dizziness, and chest pain.  On 
examination his blood pressure was 148/96 while sitting, 
140/93 when recumbent, and 156/93 when standing.  The 
examinations resulted in the relevant diagnoses of 
hypertension, mild, no therapy; chronic atypical chest pain, 
not of cardiac origin; and scleroderma, by history.  In a 
November 1992 rating decision the RO denied entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes on the basis that the medical 
evidence did not indicate that such a rating was warranted.

The medical evidence shows that the veteran was admitted to 
the VAMC on June 23, 1994, for the treatment of major 
depression following a suicide attempt.  While hospitalized 
he complained of head pain, and a computerized tomography 
(CT) scan of the head showed a left frontal occipital mass, 
which was surgically removed in August 1994.  A pathological 
study following the surgery revealed the mass to be an 
arteriovenous malformation.  When transferred from the 
Psychiatry Service to the Neurology Service in July 1994, he 
had been prescribed Nifedipine.  When discharged from the 
Neurology Service on August 31, 1994, he was given Procardia.

In a September 1994 statement the veteran reported having 
been admitted to the VAMC on June 22, 1994, due to a mass in 
his head, and that he was discharged August 31, 1994.  He 
asked that the report of the hospitalization be obtained and 
that he be awarded Paragraph 29 and Paragraph 30 benefits for 
the hospitalization, and that he be granted service 
connection for the mass in his head, which he claimed to have 
been caused by the scleroderma.  He asserted that the mass 
was caused by the scleroderma because it was located in the 
same area of his head.

The veteran was given a psychological evaluation in March 
1995, which resulted in findings indicative of a somatization 
disorder, with chronic pain symptoms exacerbated by 
psychological factors.  VA treatment records indicate that he 
was taking medication for hypertension beginning in December 
1995, at which time his blood pressure was elevated because 
he had run out of medication.  He also complained of 
difficulty swallowing, which was found to be probably due to 
scleroderma, and he was again referred to rheumatology for an 
evaluation.

The veteran underwent a rheumatology evaluation in January 
1996, in which the rheumatologist found no symptoms of 
dysphagia, Raynaud's, or shortness of breath.  The 
rheumatologist noted that the veteran had reflux, sternal 
chest pain when lying down, and chronic right-side and joint 
pain.  The physical examination was negative, except for 
evidence of thickened skin, and a series of diagnostic tests 
were ordered.  The veteran was examined in the Rheumatology 
Clinic in February and March 1996, without any clear results.  

In an April 1996 report the veteran's private therapist, 
Mayin Lau-Patterson, MA, stated that he was unable to work 
due to depression and multiple physical problems.  The 
veteran was again hospitalized for psychiatric treatment in 
June 1996.  The report of that hospitalization indicates that 
his hypertension was stable on Nifedipine.

On June 27, 1996, the veteran submitted an application for 
non-service connected pension benefits.  In that application 
he reported having become totally disabled in January 1990.  
He asked that his treatment records from the VAMC be obtained 
in support of his claim.  In August 1996 he submitted a claim 
for an increased rating for hypertension, and reported having 
been on medication for hypertension since being hospitalized 
at the VAMC in June 1994.

The veteran's therapist stated in an August 1996 report that, 
in addition to depression, he suffered from scleroderma, 
which she described as a systemic condition with multiple 
symptoms, ranging from gum and teeth deterioration, joint 
deformity, visual impairment, and stomach problems.

The report of an August 1996 VA rheumatology examination 
indicates that the veteran had systemic scleroderma, without 
any gastrointestinal, lung, or renal disease.  In an August 
1996 report Thomas Wu, M.D., the VA rheumatologist who 
conducted the February, March, and August 1996 examinations, 
stated that the veteran was being treated for systemic 
sclerosis that could affect the esophagus, skin, and joints, 
and that he was unable to work.  The physician did not 
provide any clinical findings in support of that assessment.

In a November 1996 medical report Enrique S. Garza-Trevino, 
M.D., stated that the veteran suffered from an incurable 
illness, scleroderma, and that his prognosis was guarded.  He 
also noted that the veteran had recently undergone a 
craniotomy for removal of an arteriovenous malformation.

In conjunction with the Board's November 1995 remand, the RO 
provided the veteran a series of VA medical and psychiatric 
evaluations from December 1996 through May 1997, including 
extensive diagnostic testing.  The request for the 
examinations shows that the veteran's two-volume claims file 
was provided to the examiners, and that the claims folder was 
to be reviewed in conjunction with the examinations.

The neurologist found that the neurological examination and 
the accompanying diagnostic testing were normal, and the 
orthopedic examination did not result in any findings 
relevant to the veteran's claims.  The medical examiner 
reviewed the veteran's medical records and did not find any 
prior diagnosis of systemic scleroderma.  The veteran denied 
experiencing any pruritus, tingling, or pricking sensations.  
He also denied any sensation of heaviness in the hands, 
sweating, anorexia, diarrhea, paresthesia, neuralgia, fever, 
or edema.  He reported having shortness of breath on moderate 
exertion, but no cough or sputum production; pain in the 
joints; dysphagia for solid food; and heartburn.

Examination showed a patchy area with depression and 
deformity in a vertical band on the left frontal area that 
extended to the scalp on the anterior and medial aspect of 
the left parietal area of the skull, with alopecia.  The 
examiner described the area as somewhat disfiguring, 
circumscribed scleroderma.  The examiner found no evidence of 
scleroderma, hypopigmentation, or hyperpigmentation anywhere 
else on the body.  There was no acrosclerosis of the fingers 
and no tattoos.

The veteran also reported taking Nifedipine for hypertension, 
which was prescribed by the VAMC.  The examiner reviewed the 
veteran's extensive medical records and referenced the blood 
pressure readings shown there.  At the time of the 
examination his blood pressure was 143/92.  As the result of 
the examination and diagnostic testing the physician provided 
diagnoses of circumscribed cutaneous scleroderma, with no 
evidence of systemic disease, and diastolic hypertension 
under poor control.  An X-ray study of the chest and 
pulmonary function tests were shown to be normal.

A psychiatric examination in December 1996 resulted in 
diagnoses of a somatization disorder, dysthymia, and a 
personality disorder not otherwise specified with passive-
aggressive, dependent, and narcissistic features.  The 
psychiatrist requested psychological testing to validate the 
diagnosis.  The psychological testing in March 1997 showed 
that the veteran had a somatization disorder, in that he 
somatized his psychological pain.  The testing was also 
indicative of a dysthymic disorder and an underlying 
personality disorder with dependent, anti-social, histrionic, 
and narcissistic entitlement features.

The veteran was afforded a VA general surgery examination in 
December 1996 in order to determine whether any of his 
gastrointestinal complaints were due to scleroderma.  During 
that examination the veteran reported having difficulty 
swallowing and indigestion for many years.  The examiner 
reviewed the veteran's medical records and noted that reflux 
had been diagnosed in 1980.  The examiner also noted that a 
diagnosis of systemic scleroderma had been made in the 
rheumatology clinic.  Examination of the abdomen was 
negative.  Following the physical examination the veteran 
underwent an upper gastrointestinal endoscopy and a gastric 
emptying study, both of which were normal, with no evidence 
of reflux into the esophagus.  The surgical examiner stated 
that scleroderma of the esophagus was a well-known 
accompaniment to generalized scleroderma, and that a biopsy 
of the esophagus was required in order to make that 
diagnosis, but that the veteran's history was suggestive of 
scleroderma of the esophagus.  Following the negative 
diagnostic studies, the surgical examiner stated that the 
dermatologist would have to determine whether the veteran had 
scleroderma limited to the forehead.  

At a January 1997 VA dermatology examination the 
dermatologist described a seven by 15 centimeter area of 
alopecia at the left frontal area with thin, waxy appearing 
skin and "tightness."  There was no other skin involvement, 
and no digital pad involvement or atrophy.  The diagnosis 
provided was localized scleroderma.

An August 1997 hospital summary from Southwest General 
Hospital indicates that the veteran had a history of 
gastroesophageal reflux disease and scleroderma.  The 
treating physician noted that the reflux disease was possibly 
related to the scleroderma, but that detailed information 
regarding the scleroderma was not available.  Testing for the 
rheumatoid factor and the antinuclear antibody during the 
hospitalization was negative.  He found that the veteran was 
essentially asymptomatic and not on medication.  He also 
found no overt signs of scleroderma.

In an October 1997 rating decision the RO denied entitlement 
to service connection for esophageal dysfunction and a left 
frontal arteriovenous malformation, which the veteran had 
claimed were secondary to scleroderma.  The RO also denied 
entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.29 for the hospitalization in 1994 on the 
basis that the hospitalization was not for a service-
connected disorder.

As previously stated, in the January 1999 rating decision the 
RO determined that the veteran was permanently and totally 
disabled for non-service connected pension purposes effective 
with his date of application on June 27, 1996.  The veteran 
contacted the RO in August 1999 and asserted that he had 
claimed entitlement to pension benefits in 1994.  In his 
December 1999 notice of disagreement he contended that he had 
completed the paperwork to file for pension benefits 
immediately after being released from the hospital in 
September 1994, and that he was entitled to pension benefits 
effective with the date of his hospitalization in June 1994.

The RO provided the veteran an additional VA examination in 
December 1999, following the September 1998 remand.  During 
the December 1999 examination he reported having taken 
medication for hypertension since his separation from 
service.  Examination of the skin was negative, except for a 
thinning of the skin in an area above the left eyebrow and 
extending into the scalp.  A large craniotomy scar extended 
through the same area, and alopecia was apparent in the area 
of the scleroderma.  His blood pressure was 120/70 while 
sitting and recumbent.  The physical examination revealed no 
other relevant abnormalities.  The examiner provided a 
diagnosis of localized scleroderma of the left forehead and 
scalp, measuring approximately two and a half by five 
centimeters in size.  He found no evidence of systemic 
scleroderma, or any other lesions on the skin.  He also found 
that photographs of the scleroderma were not required because 
the abnormality was barely visible.  Based on review of the 
claims file, the examiner also found that the arteriovenous 
malformation resulting in the August 1994 surgery was 
congenital in nature and not etiologically related to the 
scleroderma, nor had it been aggravated by the scleroderma.  
He stated that the veteran's hypertension was mild and well 
controlled.

As previously stated, in an April 2000 rating decision the RO 
increased the disability rating for hypertension from zero to 
10 percent effective August 16, 1996.  The effective date for 
the increased rating was based on the veteran's August 1996 
claim for an increased rating, at which time he reported 
taking medication for hypertension.

In the September 1998 remand the Board asked the RO to obtain 
from Dr. Wu, the VA rheumatologist who had stated that the 
veteran had systemic scleroderma, the clinical findings and 
rationale in support of that assessment.  The Board also 
requested the RO to provide the veteran an additional VA 
dermatology examination in order to clearly document all of 
the manifestations of the scleroderma, whether localized or 
systemic.

In May 2000 a VA dermatologist reviewed the veteran's claims 
file and conducted an additional examination.  Review of the 
medical evidence disclosed that scleroderma on the left side 
of the forehead had been diagnosed as the result of a skin 
biopsy in 1970.  There were no other signs of scleroderma in 
the rest of the body.  The veteran reported having difficulty 
swallowing food, even prior to the diagnosis of scleroderma.  
Review of the claims file showed that a barium swallow in 
December 1995 was negative.  Because of his gastrointestinal 
complaints, a complete work-up had been done in January 1997, 
which was negative.  The examiner noted that the gastric 
emptying study showed rapid emptying from the stomach into 
the small bowel, but that in the presence of scleroderma 
there would be hypomotility between the stomach and bowel.  
She found that the diagnostic testing indicated that the 
veteran's gastrointestinal complaints were not related to 
scleroderma.

The veteran also reported that when he visited his private 
physician in January 2000, the physician's nurse indicated 
that a lesion on his penis was due to scleroderma.  When the 
examiner asked him what the doctor had said regarding the 
cause of the lesion, the veteran responded that he had not 
shown the lesion to the doctor.  The examiner found no 
evidence of a lesion or thickened skin on examination of the 
penis, and noted that the medical records indicated that the 
veteran had genital herpes.

On physical examination the examiner described a 
10 centimeter area beginning just above the left eyebrow 
extending upwards to the left parietal area about six to 
eight centimeters, without hair.  The skin was shiny and thin 
with a waxy appearance.  There was a craniotomy scar in the 
same area.  No other skin involvement throughout the body was 
found, and the remainder of the physical examination was 
normal.  The examiner stated that the scleroderma was 
localized to the left side of the forehead and that there was 
no evidence of systemic involvement pertaining to the 
gastrointestinal, renal, cardiovascular, or respiratory 
systems.  She also stated that Dr. Wu was no longer in the 
rheumatology department.  Based on review of the medical 
records, she stated that the veteran had been complaining of 
gastrointestinal symptoms when seen by Dr. Wu in 1996, which 
was apparently the reason for Dr. Wu's assessment, but that a 
complete work-up in 1997 was negative for any 
gastrointestinal involvement.

The veteran also underwent a VA psychiatric examination in 
May 2000, due to his assertion that his depression was caused 
by the scleroderma.  Based on the results of a psychiatric 
interview and review of the claims file, the examiner found 
that the veteran had a somatization disorder, as well as a 
dysthymic disorder.  She also found that the localized 
scleroderma did not contribute to his psychiatric impairment, 
but that if he was found to have systemic scleroderma, the 
systemic disease could contribute to his psychiatric 
problems.  She stated that, overwhelmingly, the veteran's 
psychiatric problems were caused by an underlying personality 
disorder, likely present before he entered military service.  
She also found it to be more likely that his psychiatric 
symptoms were causing his somatic complaints, rather than the 
other way around.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in notices sent in May 1992, December 1995, July 
1996, September 1998, November 1998, and November 1999.  The 
RO provided the veteran statements of the case and 
supplemental statements of the case in March 1992, December 
1992, January 1998, April 1998, May 1998, March 2000, April 
2000, and May 2000.  Those documents informed the veteran of 
the regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding benefits.  In 
the November 1995 and September 1998 remands the Board 
informed the veteran of the conflicts in the available 
evidence, and the evidence required to resolve those 
conflicts.  The veteran's representative has reviewed the 
claims file on multiple occasions, and the RO provided copies 
of relevant evidence to the veteran.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

In conjunction with the November 1995 remand the RO asked the 
veteran to identify all medical treatment providers from whom 
he had received treatment for his service-connected 
disorders, and the veteran responded that all treatment had 
been from the VAMC.  The RO has obtained the VA treatment 
records designated by the veteran.  The veteran provided 
testimony at a hearing before the RO Hearings Officer in 
April 1992, and he and his representative have submitted 
numerous statements in support of his appeals.  The RO also 
provided the veteran VA medical and psychiatric examinations 
in October 1991, July 1992, December 1996 through May 1997, 
December 1999, and May 2000.

The Board notes that the veteran has submitted documents 
showing that he was awarded SSA disability benefits.  In the 
November 1995 and September 1998 remands the Board instructed 
the RO to obtain copies of the medical records based on which 
the veteran had been awarded disability benefits by the SSA.  
The RO made numerous requests to the SSA to obtain the 
records, but no records were provided.

A review of the documents provided by the veteran, which 
includes the decision of the ALJ and the list of exhibits 
relied upon by the ALJ, shows that the medical evidence on 
which the benefits were awarded consisted of 1990 VA 
treatment records and the May 1990 examination report by Dr. 
Goldner, all of which are of record.  The ALJ also considered 
testimony by medical and vocational experts, which is 
described in his decision.  The Board finds, therefore, that 
the relevant records relied upon by the SSA are in the claims 
file.

The veteran's representative has asserted that the May 2000 
dermatology examination report does not comply with the 
Board's September 1998 remand instructions because the 
examiner did not provide photographs of the scleroderma.  The 
examiner did, however, provide a detailed description of the 
head lesion, and numerous photographs of the affected area 
are in file.  The representative also contends that the RO 
has not complied with the Board's remand instructions because 
the RO did not address the issue of the propriety of the 
April 1991 rating reduction.  In the March 1992 statement of 
the case, however, the RO provided the regulation pertaining 
to rating reductions, and affirmed the determination that the 
veteran was not entitled to a compensable rating for 
hypertension.  The Board finds, therefore, that the RO has 
substantially complied with the Board's remand instructions, 
and that further development would not significantly benefit 
the veteran.  Roberts v. West, 13 Vet. App. 185 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that in his August 1998 substantive 
appeal pertaining to the denial of a permanent and total 
rating, the veteran requested a local hearing.  The January 
1999 rating decision and notice of the decision informed the 
veteran that the grant of the permanent and total rating 
resolved the issue on appeal, and a hearing was not provided.  
The veteran did not request a hearing in appealing the 
effective date assigned for the rating, nor has he or his 
representative again raised the matter at a personal hearing.  
The RO notified him in January 2001 that his pending appeals 
were being returned to the Board.  Because the veteran does 
not appear to desire a hearing on any issue now before the 
Board, there is no need to remand the case to provide a 
hearing.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Disability Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2099 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 C.F.R. § 4.3.

Hypertension

Where the reduction in evaluation of a service-connected 
disability is found to be warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his latest address of record of the contemplated action 
and the reasons for the reduction, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
expires that extends from the date of notice to the veteran 
of the final rating action.  38 C.F.R. § 3.105(e).

Subsequent to the veteran's appeal of the reduced rating for 
hypertension, the regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
§ 4.104).  Because his appeal was initiated prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the April 1998 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
cardiovascular disorders and considered the revised Rating 
Schedule in denying entitlement to a compensable disability 
rating.  The veteran was provided the opportunity to present 
evidence and arguments in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the pre-January 12, 1998, rating criteria, 
Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if the diastolic pressure was predominantly 
110 or more with definite symptoms, and a 10 percent rating 
if the diastolic pressure was predominantly 100 or more.  
When continuous medication was shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure that was predominantly 100 or more, a minimum rating 
of 10 percent was assigned.  38 C.F.R. § 4.104 (1991).

The revised Rating Schedule provides a 60 percent rating if 
the diastolic pressure is predominantly 130 or more; a 
40 percent rating if the diastolic pressure is predominantly 
120 or more; a 20 percent rating if the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more; and a 10 percent rating if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating also applies if the individual has a history of 
diastolic pressure that was predominantly 100 or more and 
continuous medication is required to control the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).

A review of the medical records discloses that from August 
1989 through March 1991, the veteran's diastolic blood 
pressure was 100 or more on only one occasion, that being in 
August 1989.  The remaining readings were all at 90 or less, 
except for the reading in February 1990, which was 96.  The 
systolic pressure was never greater than 130.  In addition, 
the medical evidence does not show that medication had been 
prescribed for the hypertension, nor did the veteran so 
claim.  Although he stated during the December 1999 
examination that he had taken medication for hypertension 
since his separation from service, that statement is not 
supported by the medical evidence of record and the 
statements he made more contemporaneous to the rating 
reduction indicate that he was not taking medication.  In 
reducing the disability rating the RO notified the veteran at 
least 60 days in advance, gave him the opportunity to submit 
evidence in rebuttal, and effectuated the rating reduction in 
accordance with 38 C.F.R. § 3.105(e).  The Board finds, 
therefore, that the disability rating for hypertension was 
properly reduced from 10 to zero percent effective in August 
1991, and restoration of the 10 percent rating is denied.  
38 C.F.R. § 4.31.

The medical evidence indicates that medication was initially 
prescribed for the control of hypertension when the veteran 
was hospitalized in June 1994.  To warrant a 10 percent 
rating under the rating criteria in effect prior to January 
1998, there had to be a "history" of diastolic pressure 
predominantly 100 or more and the need for continuous 
medication for the control of hypertension.  In this case, 
the veteran appears to have had a history of diastolic 
pressure that was predominantly 100 or more for a period 
during the late 1980s, although not since then.  Thus, by 
weighing any doubt regarding the historical readings in the 
veteran's favor, the Board finds that the criteria for a 
10 percent rating were met as of June 23, 1994, when the need 
for medication was established.  38 C.F.R. § 4.3.  
Entitlement to a compensable rating earlier than June 23, 
1994 is not shown.  

According to the pre-January 12, 1998, rating criteria, a 
disability rating in excess of 10 percent for hypertension 
required evidence showing that the diastolic blood pressure 
was predominantly 110 or more with definite symptoms.  The 
medical evidence does not show that the veteran's diastolic 
reading has ever been 110 or higher.  Pursuant to the revised 
rating schedule, a 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is predominantly 200 or more.  The evidence 
does not show that either of those criteria has ever been 
met.  Because the application of neither the original nor 
revised rating criteria results in a rating higher than 10 
percent, the Board finds that neither version of the Rating 
Schedule is more favorable to the veteran.  VAOPGCPREC 3-
2000.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for hypertension.

Scleroderma

Since service connection was established in April 1974, 
scleroderma has been evaluated as analogous to disfiguring 
scars of the head, face, and neck.  38 C.F.R. § 4.20.  
Although the veteran contends that the disease has systemic 
manifestations, none of the medical evidence shows that any 
other body system has been affected by the disorder, or that 
any part of the skin other than that on the forehead has been 
affected.  Dr. Wu in August 1996 characterized the disorder 
as systemic, apparently based on the veteran's 
gastrointestinal complaints.  He did not provide any clinical 
findings indicating that the gastrointestinal symptoms were, 
in fact, due to scleroderma.  Other physicians referred to 
the disorder as systemic scleroderma, but also provided no 
clinical findings supporting that diagnosis.  The medical 
opinions showing that the disease is systemic are, therefore, 
of low probative value.  Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998) (the failure of a physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence).  

Additional examinations and extensive diagnostic testing have 
shown that the gastrointestinal complaints are not due to 
scleroderma.  The veteran was also given pulmonary function 
tests and a chest X-ray, which showed no abnormalities of the 
respiratory system.  The veteran's therapist in August 1996 
described the disorder as a systemic condition with multiple 
symptoms, including gum and tooth deterioration, joint 
deformity, visual impairment, and stomach problems.  Although 
systemic scleroderma may have those manifestations, the 
medical evidence does not show that the veteran has the 
systemic disorder, and the preponderance of the evidence 
indicates that the scleroderma does not have systemic 
manifestations.  The localized scleroderma is properly 
evaluated as a disfiguring scar of the head, face, or neck 
because the functions affected, the anatomical localization, 
and the symptomatology are most closely analogous to that 
disorder.  38 C.F.R. § 4.20.

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is non-
compensable if slight.  38 C.F.R. § 4.118.

The evidence shows that the scleroderma is manifested by a 
12 centimeter area just above the left eyebrow, extending 
toward the center of the scalp, with a maximum width of six 
to eight centimeters.  The skin in that area is thin, shiny, 
and waxy, with no hair growth.  Although the veteran 
subsequently incurred a craniotomy scar in that area, the 
craniotomy and residual scarring were not due to a service-
connected disorder, and the affects of that scarring are not 
compensable.  38 C.F.R. § 4.14.

A 30 percent rating is applicable if the scarring is severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  The scleroderma does not 
affect any of the facial features, except for slight alopecia 
of the left eyebrow.  The examiner in December 1996 described 
the area as no more than somewhat disfiguring.  The Board 
finds that the scleroderma, as described and as shown in the 
multiple photographs included in the claims file, is no more 
than moderately disfiguring.  Thus, the criteria for a 
disability rating in excess of 10 percent are not met, and 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for scleroderma.

Extra-Schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected hypertension or scleroderma has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the hypertension or scleroderma, as opposed to his non-
service connected psychiatric disorder, have caused marked 
interference with employment.  Although the veteran claims to 
have lost his employment due to scleroderma, the evidence 
indicates that his unemployability is due to the 
manifestations of his psychiatric disorder.  In other words, 
there has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

Effective Date for Pension Benefits

An application in the form prescribed by VA must be filed in 
order to protect an effective date.  Except as otherwise 
provided, the effective date of an award of pension benefits 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  An award of 
disability pension cannot be effective prior to the date 
entitlement arose.  An award of pension benefits may be 
effective from the date of receipt of the claim or the date 
on which the veteran became disabled, whichever is more 
advantageous to him, if the following criteria are met:  1) 
he files a claim for a retroactive pension award within one 
year from the date on which he became permanently and totally 
disabled, and 2) he establishes that a physical or mental 
disability was so incapacitating to prevent him from filing a 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  The determination as to whether the veteran was so 
incapacitated will be made based on the facts of the case, 
but extensive hospitalization will generally qualify as 
sufficiently incapacitating.  38 U.S.C.A. §§ 5101, 5110(a) 
and (b); 38 C.F.R. § 3.400(b).

An award of pension benefits may not be effective prior to 
the date of receipt of the claim, unless the veteran 
specifically claims entitlement to retroactive benefits.  The 
claim for retroactivity may be filed separately or be 
included in the claim for disability pension, but it must be 
received by VA within one year from the date on which the 
veteran became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

The veteran contends that he submitted an informal claim for 
pension benefits following his hospitalization in August 
1994.  The statement that he submitted in September 1994 
shows that he was claiming entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.29 due to the 
hospitalization, and a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 for convalescence following 
the August 1994 surgery.  He also claimed entitlement to 
service connection for the arteriovenous malformation, which 
he claimed was caused by scleroderma.  He made no reference 
to non-service connected pension benefits, nor did he claim 
to be permanently and totally disabled.  Because he did not 
express any intent to claim entitlement to non-service 
connected pension benefits, the September 1994 statement 
cannot constitute an informal claim for a permanent and total 
disability rating for non-service connected pension purposes.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993); 38 C.F.R. 
§ 3.155.

The Board notes that pursuant to 38 C.F.R. § 3.157(b), a 
report of examination or hospitalization at a VA medical 
facility will be accepted as an informal claim for pension 
benefits if entitlement to pension benefits was previously 
denied on the basis that the veteran's disability was not 
permanently and totally disabling.  The RO denied entitlement 
to pension benefits in November 1992 on the basis that the 
veteran's disabilities were not permanently and totally 
disabling.  The report of the June 1994 hospitalization, 
which indicates that the veteran had attempted suicide, 
therefore constitutes an informal claim to reopen the claim 
for non-service connected pension benefits.  Because an 
informal claim was submitted, in accordance with 38 C.F.R. 
§ 3.155(a) the RO was required to send the veteran an 
application for pension benefits.  However, that application 
was not sent so the one year period in which the veteran was 
required to submit the formal application did not begin to 
run.  Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  
Because the RO subsequently determined that the veteran was 
permanently and totally disabled for non-service connected 
pension purposes, and the medical evidence indicates that the 
veteran was so disabled as of June 23, 1994, the Board finds 
that he is entitled to an effective date of June 23, 1994, 
for the grant of the permanent and total disability rating 
for non-service connected pension purposes.

In order to be eligible for any retroactive benefits prior to 
June 1994, the veteran must have submitted a claim for such 
benefits within one year of becoming totally disabled.  Tetro 
v. West, 13 Vet. App. 404, 408 (2000); 38 C.F.R. § 3.151(b).  
Because no such claim was presented, the Board finds that he 
is not eligible for any pension benefits prior to the date of 
his VA hospitalization on June 23, 1994.  




ORDER

The appeal to restore the 10 percent disability rating for 
hypertension that was reduced effective August 1, 1991, is 
denied.

Entitlement to a 10 percent disability rating for 
hypertension is granted effective June 23, 1994, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  Entitlement to a compensable rating for 
hypertension prior to June 23, 1994, is denied.  

The claim of entitlement to a disability rating in excess of 
10 percent for hypertension is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for scleroderma is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability is denied.

An effective date of June 23, 1994, for the grant of the 
permanent and total disability rating for non-service 
connected pension purposes is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

